Case 2:19-cv-06661-AMD-LB Document 9 Filed 12/16/20 Page 1 of 3 PageID #: 50




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ERNEST RUDOLPH,

                               Plaintiff,

               -against-                                      MEMORANDUM DECISION
                                                              AND ORDER
                                                              2:19-CV-06661(AMD)(LB)
THE DEPARTMENT OF JUSTICE,

                               Defendant.
                                                     X

ANN M.DONNELLY,United States District Judge:

        Before the Court is the pro se plaintiffs letter,(EOF No. 8), which I construe as a motion

for reconsideration under Rule 60 of the Federal Rules of Civil Procedure. For the reasons that

follow, the motion is denied

        On November 26, 2019, the plaintiff filed this action against the Department of Justice,

asserting among other claims, fraud and violations ofthe Constitution and the Federal Tort

Claims Act. (ECF No. I.) On January 23, 2020,1 dismissed the plaintiffs claims, but gave him

leave to amend his complaint. (ECF No. 5.) The plaintiff did not file an amended complaint

within thirty days or seek an extension oftime to file, and on March 24, 2020, the Clerk of Court

entered judgment dismissing the complaint and closed this case. (ECF No. 7.)

        Rule 60(b) allows the Court to relieve a party from a final Judgment in certain

circumstances, including "(I) mistake, inadvertence, surprise, or excusable neglect;(2)newly

discovered evidence ...;(3)fraud ..., misrepresentation, or misconduct by an opposing party;

(4)the judgment is void;(5)the judgment has been satisfied, released or discharged; it is based

on an earlier judgment that has been reversed or vacated; or applying it prospectively is no
Case 2:19-cv-06661-AMD-LB Document 9 Filed 12/16/20 Page 2 of 3 PageID #: 51




 longer equitable; or(6)any other reason that justifies relief." Fed. R. Civ. P. 60(b).' "Since

60(b) allows extraordinary judicial relief, it is invoked only upon a showing of exceptional

 circumstances." Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986); see also Ruotolo v. City of

 New York, 514 F.3d 184, 191 (2d Cir. 2008)(Rule 60(b) is "a mechanism for extraordinary

judicial relief invoked only if the moving party demonstrates exceptional circumstances")

(citations and quotation marks omitted). "A Rule 60(b) motion is properly denied where it seeks

only to relitigate issues already decided." DJenasevic v. New York, No. 17-CV-6366, 2019 WL

2330854, at *2(E.D.N.Y. May 30,2019)(quoting Maldonado v. Local 803 IB. ofTr. Health &

 Welfare Fund,490 F. App'x 405,406(2d Cir. 2013))(internal quotation marks omitted).

        The plaintiff makes the following assertions in his letter:(1)that he will "only

communicate with the Supreme Court" and his complaint may only be heard by "the nine(9)

justices in Washington D.C.;"(2)that the complaint should also be considered a criminal

complaint with sovereign immunity "withdrawn;" and (3)that he does not"want to make

amendment to [his] legal complaint." (ECF No. 8 at 2-3.) As 1 discussed in my January 23,

2020 order, the plaintiffs claim against the Department of Justice is barred by sovereign

immunity. (ECF No. 5 at 2.) The plaintiff insists that immunity be "withdrawn" because he is

making a criminal complaint, but a private person may not bring a criminal complaint. "[T]he

decision to prosecute is solely within the discretion ofthe prosecutor." Leeke v. Timmerman,

454 U.S. 83, 87(1981). The plaintiff does not cite any new facts or make any new arguments

from which I can infer that he has a claim against the defendant. He also maintains that he does

not want to amend his complaint.




'Rule 59 also provides a basis to seek reconsideration. However, under Rule 59, a party must file a
motion to alter or amend a judgment no later than 28 days after the entry of the judgment. Fed. R. Civ. P.
59(e). The plaintiff filed this motion well after the 28-day deadline had passed.

                                                    2
Case 2:19-cv-06661-AMD-LB Document 9 Filed 12/16/20 Page 3 of 3 PageID #: 52




          Accordingly, the plaintiffs motion for reconsideration is denied. Although the plaintiff

 paid the filing fee to commence this action, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this order would not be taken in good faith and therefore informa pauperis

 status is denied for the purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 444-45

(1962).




SO ORDERED.




                                                        s/Ann M. Donnelly
                                                      ANN M. DONNELLY
                                                      United States District Judge


Dated: Brooklyn, New York
        December 16, 2020
